Exhibit 99.1 Orthofix, International N.V. 3451 Plano Parkway Lewisville, TX 75056 USA Tel Orthofix.com News Release CONTACT: Mark Quick Denise Landry Investor Relations Media Relations Tel Tel markquick@orthofix.com deniselandry@orthofix.com Orthofix Announces the Addition of Lilly Marks to Board of Directors LEWISVILLE, Texas June 25, 2015 Orthofix International N.V. (NASDAQ:OFIX), a diversified, global medical device company, today announced that it has named Lilly Marks to its Board of Directors. With more than three decades of major healthcare system provider experience, she serves as the Vice President for Health Affairs for the University of Colorado and has led the University of Colorado Anschutz Medical Campus which includes the schools of medicine, pharmacy, dentistry, nursing, public health and the graduate school. The campus also includes the University of Colorado Hospital and the Children’s Hospital of Colorado. “We are very pleased Lilly is joining the Orthofix Board of Directors,” said Ron Matricaria, Chairman of the Board. “Her vast experience from the healthcare provider perspective and strong finance background will be a great asset to the Company.” Marks has also served as Chairman of the Board of Directors of the University of Colorado Hospital and has previously served as both the Senior Associate Dean for Finance and Administration of the University of Colorado School of Medicine and the Executive Director of University Physicians, Inc., the 501(c)(3) faculty practice plan which manages the clinical practice and business operations of the 1500 member faculty physicians group.
